DISMISS and Opinion Filed April 6, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00182-CV

        MARION BRIAN RAMON AND MBR & ASSOCIATES, INC., Appellants
                                V.
                     NOWAK & STAUCH, LLP, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-06227-C

                            MEMORANDUM OPINION
                           Before Justices Myers, Evans, and Brown
                                   Opinion by Justice Evans
       Before the Court is the appellants’ unopposed motion to dismiss the appeal. We grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  / David Evans/
                                                  DAVID EVANS
150182F.P05                                       JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

MARION BRIAN RAMON AND MBR &                          On Appeal from the 68th Judicial District
ASSOCIATES, INC., Appellants                          Court, Dallas County, Texas.
                                                      Trial Court Cause No. DC-13-06227-C.
No. 05-15-00182-CV         V.                         Opinion delivered by Justice Evans.
                                                      Justices Myers and Brown, participating.
NOWAK & STAUCH, LLP, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee NOWAK &
STAUCH, LLP recover its costs of this appeal from appellants MARION BRIAN RAMON and
MBR & ASSOCIATES, INC..


Judgment entered this 6th day of April, 2015.




                                                –2–